Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.
In claims 1 and 8, the limitation of “identifying one or more types of agents most equipped to handle the request based on one or more skills required for handling the agents and identifying one or more agents who have handled a previous request from the end user device to determine a preferred list of agents to handle the request, and performing ... continuously prioritizing the requests stored within the task wait queue to determine an agent best equipped to handle the request, performing ... recommending the agent best equipped to handle the request; and performing ... assigning the agent best equipped to handle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “one or more processors, memory to execute enricher service module, routing engine, task assignment recommendation module, task assigner module” to perform identifying, continuously prioritizing, recommending, assigning steps. 
The receiving and storing steps are recited at a high level of generality (i.e., as a general means of receiving (e.g., enricher service module) a request from an end user device via one of a plurality of communication channels and a general means of storing (e.g., task wait queue) the request from the end user device and the preferred list of agents to handle the request) and amounts to mere data gathering and storing, which are a form of insignificant extra-solution activity. 
The identifying, continuously prioritizing, recommending, and assigning steps are also recited at a high level of generality, and merely automates identifying, continuously prioritizing, recommending, and assigning steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (i.e., one or more processors, memory to execute enricher service module, routing engine, task assignment recommendation module, task assigner module). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e., enricher service module, task wait queue, routing engine, task assignment recommendation module, task assigner module). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into generic computer components (e.g., one or more processors, memory to execute enricher service module, routing engine, task assignment recommendation module, task assigner module) to perform receiving, identifying, storing, continuously prioritizing, recommending, assigning steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the hardware processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claims 3-7 and 8-14 are also rejected based on its respective dependency.
In claim 15, the limitation of “to assign an agent best equipped to handle the request, to extract raw data from the request to determine a preferred list of agents to handle the request, to continuously prioritize the requests stored within the task wait queue to determine an agent best equipped to handle the request, to recommend the agent best equipped to handle the request, and to assign the agent best equipped to handle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “load balancing server interfaced with a user device, the load balancing server comprising enricher service module, routing engine, recommendation module, task assigner module” to perform identifying, continuously prioritizing, recommending, assigning steps. 
The receiving and storing steps are recited at a high level of generality (i.e., as a general means of receiving (e.g., enricher service module) a request from an end user device via one of a plurality of communication channels and a general means of storing (e.g., task wait queue) the request from the end user device and the preferred list of agents to handle the request) and amounts to mere data gathering and storing, which are a form of insignificant extra-solution activity. 
The assigning, continuously prioritizing, recommending, and assigning steps are also recited at a high level of generality, and merely automates assigning, continuously prioritizing, recommending, and assigning steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (i.e., load balancing server interfaced with a user device, the load balancing server comprising enricher service module, routing engine, recommendation module, task assigner module). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e., load balancing server interfaced with a user device, the load balancing server comprising enricher service module, routing engine, recommendation module, task assigner module). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into generic computer components (e.g., load balancing server interfaced with a user device, the load balancing server comprising enricher service module, task wait queue, routing engine, recommendation module, task assigner module) to perform receiving, identifying, storing, continuously prioritizing, recommending, assigning steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the hardware processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claims 16-20 are also rejected based on its respective dependency.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “enricher service module, routing engine, recommendation module, task assigner module” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feast (US 2019/0158671, hereinafter Feast) in view of Khouri et al. (US 2015/0201078, hereinafter Khouri).

Regarding claim 1, Feast discloses 
A computer-implemented process (Fig. 1), comprising:
performing, ... , receiving a request from an end user device via one of a plurality of communication channels (paragraph [0030]: While customer support has traditionally been provided widely via telephone calls, there is a growing demand for servicing customer or user requests using all types of available media, including telephone calls, instant messages of various sorts (text messages, short message service (SMS) messages, `chat` messages), audio/visual communication media, web interface communication media, social media communications, exchanging of avatars and emoticons, and electronic mail (email)); and identifying one or more types of agents most equipped to handle the request based on one or more skills required for handling the agents (paragraph [0041]: skills-based routing may include routing the communication to a live agent with a highest skill level ... business rules routing may include routing communications from premium customers to a live agent with a highest level of skill) and identifying one or more agents who have handled a previous request from the end user device to determine ... agents to handle the request (paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor ... After a particular agent is selected, the communication request may then be transferred to the selected agent; paragraph [0048]: routing engine 160 may recommend agents which have previously taken the requestors call, agents with experience handling requestors with similar emotional exhaustion metrics, etc. Once the requestor is forwarded to the AIS 150 via the IPS 140 the requestor's historical data can be compared with the historical data of available agents);
performing, by a task wait queue (paragraph [0085]: Decision logic may also use one or more business rule engines in a multi-channel contact center to better manage work queues and route communication requests more efficiently across different types of communication channels; paragraph [0140]: move up higher in a priority of queue of pending requests) embodied in a database (paragraph [0150]: example computing resources may include application servers and/or databases with storage and retrieval capabilities),
	storing the request from the end user device (paragraph [0079]: since the requestor's emotional exhaustion and other related metrics can be computed and passed along with the routed request, these methods provide better contextual information to automated systems or to agents such that customers can be served better. Such systems and methods may also allow contact centers to better manage their work queues of communication requests) and the ... agents to handle the request (paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor ... After a particular agent is selected, the communication request may then be transferred to the selected agent; paragraph [0048]: routing engine 160 may recommend agents which have previously taken the requestors call, agents with experience handling requestors with similar emotional exhaustion metrics, etc. Once the requestor is forwarded to the AIS 150 via the IPS 140 the requestor's historical data can be compared with the historical data of available agents);
performing ...  continuously prioritizing the requests stored within the task wait queue ... (paragraph [0140]: The blockchain databases may include customer or requestor perks information, such as, awards, cash or discounts on company's products and/or services, third party vendor products and/or services, move up higher in a priority of queue of pending requests, or request to be routed to a live agent immediately);
performing, by a task assignment recommendation module (paragraph [0040]: routing engine 160 may act as an automatic call distributor (ACD) or a business rules engine (BRE). The routing engine 160 may make communication routing decisions based on decision logic that that makes decisions based on one or more metrics, pieces of information, or goals associated with particular communication requests; paragraph [0085]: Decision logic may also use one or more business rule engines in a multi-channel contact center to better manage work queues and route communication requests more efficiently across different types of communication channels)), recommending the agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request; paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor ... After a particular agent is selected, the communication request may then be transferred to the selected agent; paragraph [0048]: routing engine 160 may recommend agents which have previously taken the requestors call, agents with experience handling requestors with similar emotional exhaustion metrics, etc.); and
	performing, by a task assigner module (paragraph [0040]: routing engine 160 may act as an automatic call distributor (ACD) or a business rules engine (BRE)), assigning the agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request; paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor ... After a particular agent is selected, the communication request may then be transferred to the selected agent).
Feast does not teach performing, by an enricher service module, receiving a request from an end user device via one of a plurality of communication channels; identifying one or more types of agents most equipped to handle the request based on one or more skills required for handling the agents and identifying one or more agents who have handled a previous request from the end user device to determine a preferred list of agents to handle the request; ... the preferred list of agents ... ; performing, by a routing engine, continuously prioritizing the requests stored within the task wait queue to determine an agent best equipped to handle the request. Khouri teaches performing, by an enricher service module (paragraph [0030]: one or more software applications of the module 17 are utilized to determine which call agent would be most suitable to direct the call from the customer. In particular, the module 17 provides one or more suitable algorithms for determining a suitable call agent to handle the call at the present time), receiving a request from an end user device via one of a plurality of communication channels (paragraph [0028]: a call from a customer is initially received and processed at the CCRE 10 (via the call agent/customer interface module 17 and customer information module; paragraph [0029]: It is noted that, while the example embodiments are described as calls from customers to a contact center, the techniques described herein can be implemented based upon any form of incoming communications from customers including, without limitation, video phone calls, emails, instant messaging (IM) communications, etc. In addition, the techniques described herein can be implemented in scenarios in which communications initiated by customers to call centers in one format (e.g., email or instant message) can be converted to communications of another format (e.g., to an audio and/or video phone call)); identifying one or more types of agents most equipped to handle the request based on one or more skills required for handling the agents and identifying one or more agents who have handled a previous request from the end user device to determine a preferred list of agents to handle the request; ... the preferred list of agents ... (paragraph [0030]: one or more software applications of the module 17 are utilized to determine which call agent would be most suitable to direct the call from the customer ... The algorithms can include standard or conventional algorithms for handling call routing of customers to call agents, where the criteria for such algorithms may be based upon, e.g., number of incoming calls on hold and waiting for particular call agents (e.g., applying algorithms that assign incoming customers within a queue of a call agent so as minimize wait time for the customer), any historical information associated with the customer (e.g., a known history of the customer that defines the customer as a potentially problematic caller may result in assignment of the customer call to a more experienced call agent or a call agent that is suitably ranked within a call agent ranking system by the contact center 6), etc.); performing, by a routing engine, continuously prioritizing the requests stored within the task wait queue to determine an agent best equipped to handle the request (paragraph [0031]: utilizing the social information source interface 18 and/or customer information module 19, communicates with one or more social information sources 50 to obtain social information about the identified customer; paragraph [0046]: collected social information associated with a customer that is determined by the CCRE 10 as being of greater relevance in relation to other types of social information for other customers may be used as another factor for prioritizing and/or matching a customer call with one or more particular call agents, including prioritizing the time in which the customer call is connected with a call agent (e.g., moving the customer call ahead of other customers in a call waiting queue). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Feast by identifying, by call agent/customer interface module, a call agent be most suitable to direct the call from the customer based on any historical information associated with the customer (e.g., a known history of the customer that defines the customer as a potentially problematic caller may result in assignment of the customer call to a call agent that is suitably ranked within a call agent ranking system and prioritizing, by social information source interface and/or customer information module, customer call with one or more particular call agents, including prioritizing the time in which the customer call is connected with a call agent (e.g., moving the customer call ahead of other customers in a call waiting queue) of Khouri. The motivation would have been to facilitate a communication between the customer and the selected enterprise agent (Khouri paragraph [0011]).
Regarding claim 8 referring to claim 1, Feast discloses An apparatus, comprising: one or more processors; and memory comprising a set of instructions, wherein the set of instructions are configured to cause the one or more processors to execute ... (paragraph [0008]: When the presently claimed invention is implemented as a non-transitory computer readable storage medium, a processor executing instructions out of a memory may also receive requests from computing devices via a first type of communication channel, receive information included in communications with the requestor computing device, calculate a score, identify that score met a threshold associated with exhaustion threshold, and initiate a corrective action after identifying that the score met the exhaustion threshold).

Regarding claims 2 and 9, Feast discloses 
further comprising: extracting, from the request, one or more attributes (paragraph [0074]: When determination step 230 identifies that the communication request has been received from a known requestor, program flow may move to step 240 where information related to that known requestor may be forwarded to an AI system consistent with the present disclosure; paragraph [0075]: Determination step 250 may then identify any goals that may be associated with or included in the communication request ... When determination step 250 identified one or more goals associated with the communication request, program flow may move to step 260, where goal information may be passed to an AI system consistent with the present disclosure; paragraph [0123]: AI system 300 of FIG. 3 may cause a processor to execute instructions out of a memory to perform the steps illustrated in FIG. 6. In step 605 of FIG. 6 a processor executing instructions out of a memory may search data stored in a learning database when a first set of data is retrieved. This first set of data may be data associated with a first agent that works at a call center and may include the name or age of the first agent, emotional data, behavior data, skill level information, speech frequency data, or other data related to the first agent. Speech frequency data, for example, may be used to identify how quickly the first agent speaks may be retrieved in step 605), wherein the one or more attributes comprises one or more agent skills required to process the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request ... skills-based routing may include routing the communication to a live agent with a highest skill level).

Regarding claims 3 and 10, Feast discloses 
wherein the one or more agent skills (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request ... skills-based routing may include routing the communication to a live agent with a highest skill level) are defined by a set of static rules or extracted from text content of the request (paragraph [0074]: When determination step 230 identifies that the communication request has been received from a known requestor, program flow may move to step 240 where information related to that known requestor may be forwarded to an AI system consistent with the present disclosure; paragraph [0075]: Determination step 250 may then identify any goals that may be associated with or included in the communication request ... When determination step 250 identified one or more goals associated with the communication request, program flow may move to step 260, where goal information may be passed to an AI system consistent with the present disclosure; paragraph [0123]: AI system 300 of FIG. 3 may cause a processor to execute instructions out of a memory to perform the steps illustrated in FIG. 6. In step 605 of FIG. 6 a processor executing instructions out of a memory may search data stored in a learning database when a first set of data is retrieved. This first set of data may be data associated with a first agent that works at a call center and may include the name or age of the first agent, emotional data, behavior data, skill level information, speech frequency data, or other data related to the first agent. Speech frequency data, for example, may be used to identify how quickly the first agent speaks may be retrieved in step 605).

Regarding claims 4 and 11, Feast discloses 
further comprising: storing the request and the one or more extracted attributes associated with the request in a queue (paragraph [0140]: The blockchain databases may include customer or requestor perks information, such as, awards, cash or discounts on company's products and/or services, third party vendor products and/or services, move up higher in a priority of queue of pending requests, or request to be routed to a live agent immediately).

Regarding claims 5 and 12, Feast discloses 
further comprising: analyzing the one or more stored extracted attributes associated with the request in order to assign the request to the agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request).

Regarding claims 6 and 13, Feast discloses 
further comprising: calculating a resolution time of an ongoing request (paragraph [0085]: An emotional exhaustion metric associated with agents and/or requestors can be used as a data input for decision logic used in one or more routing engines at a call center (e.g. at an Automated Call Distributors); paragraph [0087]: Emotional exhaustion metrics may also be used to forecast future performance of the contact center operation performance metrics, including but not limited to ... an average handle time (AHT) ... In an instance where an average handling time of 10-20 minutes per communication request is common and this average handle time threshold is exceeded, then the emotional exhaustion metric may be computed to determine whether stress or emotional exhaustion is affecting the word of an agent)) to predict availability of the agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request; paragraph [0085]: An emotional exhaustion metric associated with agents and/or requestors can be used as a data input for decision logic used in one or more routing engines at a call center (e.g. at an Automated Call Distributors) based on the resolution time (paragraph [0087]: Emotional exhaustion metrics may also be used to forecast future performance of the contact center operation performance metrics, including but not limited to ... an average handle time (AHT) ... In an instance where an average handling time of 10-20 minutes per communication request is common and this average handle time threshold is exceeded, then the emotional exhaustion metric may be computed to determine whether stress or emotional exhaustion is affecting the word of an agent).

Regarding claims 7 and 14, Feast discloses 
wherein the calculating of the resolution time further comprises analyzing historical data of previously resolved requests and an agent completion time (paragraph [0085]: An emotional exhaustion metric associated with agents and/or requestors can be used as a data input for decision logic used in one or more routing engines at a call center (e.g. at an Automated Call Distributors); paragraph [0087]: Emotional exhaustion metrics may also be used to forecast future performance of the contact center operation performance metrics, including but not limited to customer satisfaction (CSAT) score, a customer and or agent churn/turnover rate, first call resolution (FCR) rate, an average handle time (AHT)) of the agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request; paragraph [0085]: An emotional exhaustion metric associated with agents and/or requestors can be used as a data input for decision logic used in one or more routing engines at a call center (e.g. at an Automated Call Distributors).

Regarding claim 15, Feast discloses 
A load balancing system, comprising:
a load balancing server (FIG. 1 includes a contact center digital data processing system 100) interfaced with a user device (paragraph [0039]: a requestor (e.g., a customer, prospective customer, member etc.) 180 may send a communication request to the contact center over a network through a channel (e.g., voice, fax, SMS, web etc.) 190 using a communication device), configured to receive a request from the user device (paragraph [0040]: Incoming communication requests from requestors 180 may be received at contact center 100 may be routed by a routing engine 160 after being received by intake processing system (IPS) 140) via one of a plurality of communication channels (paragraph [0030]: While customer support has traditionally been provided widely via telephone calls, there is a growing demand for servicing customer or user requests using all types of available media, including telephone calls, instant messages of various sorts (text messages, short message service (SMS) messages, `chat` messages), audio/visual communication media, web interface communication media, social media communications, exchanging of avatars and emoticons, and electronic mail (email) and assign an agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request; paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor ... After a particular agent is selected, the communication request may then be transferred to the selected agent), wherein
the load balancing server comprising
a task wait queue (paragraph [0085]: Decision logic may also use one or more business rule engines in a multi-channel contact center to better manage work queues and route communication requests more efficiently across different types of communication channels; paragraph [0140]: move up higher in a priority of queue of pending requests) within a database (paragraph [0150]: example computing resources may include application servers and/or databases with storage and retrieval capabilities),
a recommendation module (paragraph [0040]: routing engine 160 may act as an automatic call distributor (ACD) or a business rules engine (BRE). The routing engine 160 may make communication routing decisions based on decision logic that that makes decisions based on one or more metrics, pieces of information, or goals associated with particular communication requests; paragraph [0085]: Decision logic may also use one or more business rule engines in a multi-channel contact center to better manage work queues and route communication requests more efficiently across different types of communication channels), and
a task assigner module (paragraph [0040]: routing engine 160 may act as an automatic call distributor (ACD) or a business rules engine (BRE)), wherein
the task wait queue (paragraph [0085]: Decision logic may also use one or more business rule engines in a multi-channel contact center to better manage work queues and route communication requests more efficiently across different types of communication channels; paragraph [0140]: move up higher in a priority of queue of pending requests) is configured to store the request from the end user device (paragraph [0079]: since the requestor's emotional exhaustion and other related metrics can be computed and passed along with the routed request, these methods provide better contextual information to automated systems or to agents such that customers can be served better. Such systems and methods may also allow contact centers to better manage their work queues of communication requests) and the ... agents to handle the request (paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor ... After a particular agent is selected, the communication request may then be transferred to the selected agent; paragraph [0048]: routing engine 160 may recommend agents which have previously taken the requestors call, agents with experience handling requestors with similar emotional exhaustion metrics, etc. Once the requestor is forwarded to the AIS 150 via the IPS 140 the requestor's historical data can be compared with the historical data of available agents);
... to continuously prioritize the requests stored within the task wait queue ... (paragraph [0140]: The blockchain databases may include customer or requestor perks information, such as, awards, cash or discounts on company's products and/or services, third party vendor products and/or services, move up higher in a priority of queue of pending requests, or request to be routed to a live agent immediately);
The task assignment recommendation module (paragraph [0040]: routing engine 160 may act as an automatic call distributor (ACD) or a business rules engine (BRE). The routing engine 160 may make communication routing decisions based on decision logic that that makes decisions based on one or more metrics, pieces of information, or goals associated with particular communication requests; paragraph [0085]: Decision logic may also use one or more business rule engines in a multi-channel contact center to better manage work queues and route communication requests more efficiently across different types of communication channels)) is configured to recommend the agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request; paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor ... After a particular agent is selected, the communication request may then be transferred to the selected agent; paragraph [0048]: routing engine 160 may recommend agents which have previously taken the requestors call, agents with experience handling requestors with similar emotional exhaustion metrics, etc.); 
the task assigner module (paragraph [0040]: routing engine 160 may act as an automatic call distributor (ACD) or a business rules engine (BRE)) is configured to assign the request to an agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request; paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor ... After a particular agent is selected, the communication request may then be transferred to the selected agent).
Feast does not teach an enricher service module, ... a routing engine ..., the enricher service module is configured to extract raw data from the request to determine a preferred list of agent to hand the request; ... the preferred list of agents ... ; the routing engine is configured to continuously prioritize the requests stored within the task wait queue to determine an agent best equipped to handle the request


. Khouri teaches an enricher service module (paragraph [0030]: one or more software applications of the module 17 are utilized to determine which call agent would be most suitable to direct the call from the customer. In particular, the module 17 provides one or more suitable algorithms for determining a suitable call agent to handle the call at the present time), ... a routing engine ... (paragraph [0031]: utilizing the social information source interface 18 and/or customer information module 19, communicates with one or more social information sources 50 to obtain social information about the identified customer), the enricher service module (paragraph [0030]: one or more software applications of the module 17 are utilized to determine which call agent would be most suitable to direct the call from the customer. In particular, the module 17 provides one or more suitable algorithms for determining a suitable call agent to handle the call at the present time) is configured to extract raw data from the request (paragraph [0028]: a call from a customer is initially received and processed at the CCRE 10 (via the call agent/customer interface module 17 and customer information module; paragraph [0029]: It is noted that, while the example embodiments are described as calls from customers to a contact center, the techniques described herein can be implemented based upon any form of incoming communications from customers including, without limitation, video phone calls, emails, instant messaging (IM) communications, etc. In addition, the techniques described herein can be implemented in scenarios in which communications initiated by customers to call centers in one format (e.g., email or instant message) can be converted to communications of another format (e.g., to an audio and/or video phone call)) to determine a preferred list of agent to hand the request; ... the preferred list of agents ... (paragraph [0030]: After the customer has been identified, one or more software applications of the module 17 are utilized to determine which call agent would be most suitable to direct the call from the customer ... The algorithms can include standard or conventional algorithms for handling call routing of customers to call agents, where the criteria for such algorithms may be based upon, e.g., number of incoming calls on hold and waiting for particular call agents (e.g., applying algorithms that assign incoming customers within a queue of a call agent so as minimize wait time for the customer), any historical information associated with the customer (e.g., a known history of the customer that defines the customer as a potentially problematic caller may result in assignment of the customer call to a more experienced call agent or a call agent that is suitably ranked within a call agent ranking system by the contact center 6), etc.) ; the routing engine (paragraph [0031]: utilizing the social information source interface 18 and/or customer information module 19, communicates with one or more social information sources 50 to obtain social information about the identified customer) is configured to continuously prioritize the requests stored within the task wait queue to determine an agent best equipped to handle the request (paragraph [0031]: utilizing the social information source interface 18 and/or customer information module 19, communicates with one or more social information sources 50 to obtain social information about the identified customer; paragraph [0046]: collected social information associated with a customer that is determined by the CCRE 10 as being of greater relevance in relation to other types of social information for other customers may be used as another factor for prioritizing and/or matching a customer call with one or more particular call agents, including prioritizing the time in which the customer call is connected with a call agent (e.g., moving the customer call ahead of other customers in a call waiting queue). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Feast by identifying, by call agent/customer interface module, a call agent be most suitable to direct the call from the customer based on any historical information associated with the customer (e.g., a known history of the customer that defines the customer as a potentially problematic caller may result in assignment of the customer call to a call agent that is suitably ranked within a call agent ranking system and prioritizing, by social information source interface and/or customer information module, customer call with one or more particular call agents, including prioritizing the time in which the customer call is connected with a call agent (e.g., moving the customer call ahead of other customers in a call waiting queue) of Khouri. The motivation would have been to facilitate a communication between the customer and the selected enterprise agent (Khouri paragraph [0011]).

Regarding claim 16, Feast discloses 
wherein the plurality of communication channels comprises a chat channel, an email channel, a phone channel, a social networking channel, and a messaging channel (Fig. 1 190; paragraph [0030]: While customer support has traditionally been provided widely via telephone calls, there is a growing demand for servicing customer or user requests using all types of available media, including telephone calls, instant messages of various sorts (text messages, short message service (SMS) messages, `chat` messages), audio/visual communication media, web interface communication media, social media communications, exchanging of avatars and emoticons, and electronic mail (email)).

Regarding claim 17, Feast discloses 
wherein the raw data comprises of subject, description, email address, a set of additional properties for a support ticket, a message sent by the user device for social media/chat/messaging requests (paragraph [0044]: a requestor may initiate a communication request with an organization through the web channel over the Internet 170 by accessing the organization's website on their computer and initiating a chat session with a chat bot or another automated chat assistant. In this scenario, the intake processing system 140 may include a web server that hosts an organizational website along with operating one or more other technologies for chat, text analytics and search capabilities. Also, such a web server may be communicatively coupled to a CRM database or other data store that stores customer data, customer prospects, or other individuals who may have previously interacted with the organizational website. Based on the user's initial selection of chat bot as the preferred channel of communication, the IPS may pass that selection information along with other data (e.g., browser session information) associated with communication request through to the routing engine 160. The routing engine 160 may then route the request to the automate response chat bot technology 130 based on the requestor selection, where to begin interacting with the requestor. As the requestor enters more information about themselves and their goal(s) in a chat session, a text analytics component may be used to parse the inputs typed by a requestor. This information typed by the requestor may be combined with the one more other data), a phone number and IVR options selected for a phone call, or any combination thereof.

Regarding claim 18, Feast discloses 
wherein the enricher service module is further configured to identify the one or more agents best equipped to handle the request based on one or more skills required for handling the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request ... skills-based routing may include routing the communication to a live agent with a highest skill level) and one or more agents who have previously handled one or more requests from the user device (paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor).

Regarding claim 20, Feast discloses 
wherein the routing engine comprises a core artificial intelligence algorithm (Fig. 1 Augmented Intelligence System 150; paragraph [0123]: The steps of FIG. 6 may be initiated by an augmented/artificial intelligent (AI) system consistent the present disclosure) and is connected to one or more input signals from one or more datastores, wherein the one or more datastores (paragraph [0080]: FIG. 3 includes an AI system 300 communicatively coupled to data streams 310, data store 330, and historical data archive 320; paragraph [0140]: blockchain databases) comprises a datastore for business goals (paragraph [0041]: business rules routing may include routing communications from premium customers to a live agent with a highest level of skill; paragraph [0140]: The blockchain databases may include customer or requestor perks information, such as, awards, cash or discounts on company's products and/or services, third party vendor products and/or services, move up higher in a priority of queue of pending requests, or request to be routed to a live agent immediately), a datastore for agent attributes, a datastore for channel attributes, a datastore for historical task/request data (paragraph [0080]: historical data archive 320), a datastore for agent load, and a datastore for agent availability (paragraph [0104]: These models may utilize one or more data inputs for used to calculate a level of emotional exhaustion and they may include factors that relate to: historical data, achieved data, agent availability, agent utilization, amount of user time off between calls, a number of interaction, types of interactions, context, complexity, interaction outcome or resolution, hours logged, a number of words communicated (spoken, heard, or written) during interactions; web click-stream information, behavioral signal history (from past audio interactions), and/or human resource data (e.g., agent profile, skill level, gender, language, accent, job policies, training/coaching, incentive or reward structure, goals, performance metrics))
wherein the routing engine is configured to continuously prioritize the request and one or more additional requests within the queue (paragraph [0140]: The blockchain databases may include customer or requestor perks information, such as, awards, cash or discounts on company's products and/or services, third party vendor products and/or services, move up higher in a priority of queue of pending requests, or request to be routed to a live agent immediately) until the request is assigned to the agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request),
wherein the routing engine compares data received via the one or more input signals (paragraph [0082]: An AIS 300 may receive and/or receive streaming data 310) with the extracted raw data from the request (paragraph [0074]: When determination step 230 identifies that the communication request has been received from a known requestor, program flow may move to step 240 where information related to that known requestor may be forwarded to an AI system consistent with the present disclosure; paragraph [0075]: Determination step 250 may then identify any goals that may be associated with or included in the communication request ... When determination step 250 identified one or more goals associated with the communication request, program flow may move to step 260, where goal information may be passed to an AI system consistent with the present disclosure; paragraph [0123]: AI system 300 of FIG. 3 may cause a processor to execute instructions out of a memory to perform the steps illustrated in FIG. 6. In step 605 of FIG. 6 a processor executing instructions out of a memory may search data stored in a learning database when a first set of data is retrieved. This first set of data may be data associated with a first agent that works at a call center and may include the name or age of the first agent, emotional data, behavior data, skill level information, speech frequency data, or other data related to the first agent. Speech frequency data, for example, may be used to identify how quickly the first agent speaks may be retrieved in step 605) to identify the one or more agents best equipped to handle the request (paragraph [0042]: routing engine 160 may receive information from the AIS 150 that can be used to route a communication request from the requestor 180 based upon historical and/or real-time emotional exhaustion metrics ... After a particular agent is selected, the communication request may then be transferred to the selected agent).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 101 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/30/2022